Bloodwortii, J.
1. The court did not err in refusing to allow to go to the jury the evidence the withholding of which was complained of in special grounds 1, 2, and 3.
2, There is no error in the excerpt from the charge of which complaint is made in ground 4 of the amendment to the motion for a new trial.
3. The record shows that Charles M. Thompson gave to Mrs. M. E. Thompson a note for $1500 as part of the purchase-price of certain lands, and there is evidence from which the jury were authorized to believe that at the time of the death of Mrs. Thompson the land trade had not been canceled, and that this note was still her property, and was then in the Broadnax Banking Company, and that Charles M. Thompson still owed it. The jury returned a verdict against C. M. Thompson for $1500, and the evidence supports the verdict.

Judgment affirmed.


Broyles, G. J., and Luke, J., eoneur.